Case 1:18-cv-07261-RJD-VMS Document 38 Filed 01/08/20 Page 1 of 1 PageID #: 536




                                                                                    Brian J. Markowitz
                                                                                       (646) 768-4127
                                                                         bmarkowitz@GoldsteinHall.com



                                               January 8, 2020



 [VIA ECF AND PERSONAL DELIVERY
 HONORABLE RAYMOND J. DEARIE
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 225 Cadman Plaza East
 Brooklyn, NY 11201

                Re: Riseboro Community Partnership Inc., against
                    SunAmerica Housing Fund No. 682, et al.
                    Docket No. 18-cv-07261 (RJD)

 Hon. Judge Dearie:

                This office represents Plaintiff and Third-Party Defendant in the above referenced
 action currently pending before your Honor. I am writing Your Honor with the consent of the
 attorneys for Defendants, to respectfully request an adjustment to briefing schedule for the framed
 limited issue briefing with respect to the meaning of the right of first refusal.

                 Currently, the parties are scheduled to exchange briefs on January 17, and exchange
 opposition/reply briefs on February 14, and a hearing before Your Honor on March 20, 2020. We
 respectfully ask that the briefing schedule be modified as follows: opening briefs to be exchanged
 by the parties on February 14, 2020; opposition/reply briefs to be exchanged on March 13, 2013;
 and a hearing date of April 3, 2020.

               If these dates are acceptable to the Court, the Parties respectfully request that Your
 Honor grant the adjournment to the dates set forth above.

                                               Respectfully submitted,



                                               Brian J. Markowitz


 CC:    Louis E. Dolan
